Title: From George Washington to Charles Carroll, 10 January 1785
From: Washington, George
To: Carroll, Charles



Sir,
[Mount Vernon] 10th Jany 1785.

Immediately after my return from Annapolis, I wrote to some Gentlemen of my acquaintance in the Assembly of this State, suggesting the expediency of a conference between Delegates

of their Body & yours, on the extension of the inland navigation of the river Potomac, & its communication with the Western waters. When I receive an answer, I will communicate the contents of it to you. I am &c.

G: Washington


P.S. Are you likely Sir, to ascertain soon, to whom I am to pay the balance which is due for the land I bought of the deceas’d Mr Clifton under the decree of our high Court of Chancery?

